UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER: 811-7023 NAME OF REGISTRANT: VANGUARD VALLEY FORGE FUNDS ADDRESS OF REGISTRANT: PO BOX 2600, VALLEY FORGE, PA 19482 NAME AND ADDRESS OF AGENT FOR SERVICE: HEIDI STAM PO BOX 876 VALLEY FORGE, PA 19482 REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (610) 669-1000 DATE OF FISCAL YEAR END: DECEMBER 31 DATE OF REPORTING PERIOD: JULY 1, 2009 - JUNE 30, 2010 FUND: VANGUARD MANAGED PAYOUT DISTRIBUTION FOCUS FUND ISSUER: VANGUARD EMERGING MARKETS STOCK INDEX FUND TICKER: VEIEX CUSIP: 922042304 MEETING DATE: 7/2/2009 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT ELECTION OF DIRECTOR: JOHN J. BRENNAN ISSUER YES PROPORTIONAL N/A ELECTION OF DIRECTOR: CHARLES D. ELLIS ISSUER YES PROPORTIONAL N/A ELECTION OF DIRECTOR: EMERSON U. FULLWOOD ISSUER YES PROPORTIONAL N/A ELECTION OF DIRECTOR: RAJIV L. GUPTA ISSUER YES PROPORTIONAL N/A ELECTION OF DIRECTOR: AMY GUTMANN ISSUER YES PROPORTIONAL N/A ELECTION OF DIRECTOR: JOANN HEFFERNAN HEISEN ISSUER YES PROPORTIONAL N/A ELECTION OF DIRECTOR: F. WILLIAM MCNABB III ISSUER YES PROPORTIONAL N/A ELECTION OF DIRECTOR: ANDRE F. PEROLD ISSUER YES PROPORTIONAL N/A ELECTION OF DIRECTOR: ALFRED M. RANKIN, JR. ISSUER YES PROPORTIONAL N/A ELECTION OF DIRECTOR: PETER F. VOLANAKIS ISSUER YES PROPORTIONAL N/A PROPOSAL #2A: TO APPROVE UPDATING AND STANDARDIZING ISSUER YES PROPORTIONAL N/A THE FUND(S) FUNDAMENTAL POLICIES REGARDING: PURCHASING AND SELLING REAL ESTATE.
